Citation Nr: 1609974	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-36 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to October 5, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1978 to July 1990 in the United States Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied an increased rating claim for service-connected status post tibial plateau fracture with degenerative changes of the right knee (right leg disability).  The Veteran appealed the adverse action in this decision and the matter was before the Board in February 2014, at which time the Board determined that a claim of entitlement for a TDIU prior to October 5, 2010 was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board remanded the current issue on appeal in February 2014 for additional evidentiary and procedural development.  The Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before an Acting Veterans Law Judge sitting at the RO in Lincoln in March 2010.  A transcript of her hearing testimony is associated with the claims file.  The Board advised her in October 2011 that the Acting Veterans Law Judge who presided over the hearing was no longer active with the Board, and that she is entitled to another hearing before a currently-active Member of the Board, if she so desired.  In December 2011, the Veteran responded that she did not wish to appear for another hearing and requested that the case be considered on the basis of the evidence of record.  



FINDING OF FACT

The Veteran's service-connected right leg and asthma disabilities did not prevent her from securing or following gainful employment prior to October 5, 2010.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to October 5, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she was unemployable prior to October 5, 2010 due to her service-connected right leg and asthma disabilities.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2015).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Board notes that the Veteran filed a claim for an increase for her right leg disability on May 9, 2008, which was the basis for the present claim for a TDIU pursuant to Rice.  The record also indicates that she last worked in 2008.  By an August 2011 rating decision, the RO granted a TDIU effective October 5, 2010.  Thus, the applicable appeal period for the current issue on appeal is from May 9, 2008 to October 4, 2010.  

Initially, during this appeal period the Veteran was only service connected for her right leg disability at 30 percent disabling, but effective from April 17, 2009, she was service connected for her asthma disability, which was eventually assigned an initial rating of 30 percent.  Her combined evaluation for compensation was 30 percent prior to April 17, 2009 and 50 percent after April 17, 2009.  The Veteran, nor the record as a whole, has indicated that her right leg and asthma disabilities can be considered as one disability pursuant to 38 C.F.R. § 4.16(a).  Specifically, they are not disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Thus, the Veteran did not meet the criteria for establishing a TDIU from May 9, 2008 to October 4, 2010 on a schedular basis.  See 38 C.F.R. § 4.16(a).

Nonetheless, where the combined rating percentage requirements are not met, entitlement to TDIU benefits may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, VA should refer the case to VA's Director of the Compensation and Pension Service with regard to whether a TDIU may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  

In the present case, the RO did not refer the Veteran's claim of entitlement to a TDIU prior to October 5, 2010 on an extraschedular basis to the Director of the Compensation and Pension Service because it determined that she was not precluded from securing or following gainful employment due to her right leg and asthma disabilities during this time.  The Board acknowledges the February 2016 contentions of the Veteran's representative that the RO should have referred her claim to the Director of the Compensation and Pension Service; however, as will be discussed below, the Board finds that the Veteran's right leg and asthma disabilities did not prevent her from securing or following gainful employment prior to October 5, 2010.  Thus, referral to the Director of the Compensation and Pension Service was not warranted in her case.  

In a June 2007 application for Social Security Administration (SSA) benefits, the Veteran contended that her bipolar depression, arthritis in her legs, and feet and ankle pain limited her ability to work.  She indicated that she could not stand, lift or get on her knees.  She also stated that she required medication for her asthma, otherwise she became tired, and that she got overly passionate when she did not take her bipolar medication.  She further indicated that her depression and perfectionism caused conflict with others.  She noted that she finished four or more years of college, and that she graduated in 1978.  The record indicates that the Veteran has had a long career in the information technology (IT) field.  

Additionally, in a March 2008 application for SSA benefits, the Veteran contended that her asthma and allergies limited her ability to work.  She also stated that pain in her legs and ankles made it hard for her to get down on the floor and back up.  She noted that she cannot lift things due to pain.  She endorsed symptoms of forgetfulness, getting emotional, and having panic and anxiety attacks.  She indicated that she was previously a system analyst, which included such duties as writing regulations, performing site surveys, installing computer systems, providing trainings, and managing projects.  She also indicated that she was a night auditor from 2007 to the present, i.e., March 31, 2008.  

A March 2008 SSA disability determination and transmittal form showed that she was denied SSA benefits due to her disorders.  She was noted to be capable to perform certain types of work, such as duties of a ticket seller, an order caller, and a mail clerk.  Similarly, a March 2009 SSA disability determination and transmittal form showed that she was again denied SSA benefits after noting her primary diagnosis of a fracture of a lower limb/right tibia and a secondary diagnosis of bipolar disorder.  She was noted to be capable to perform such work as a charge-account clerk, addresser, and tube operator.  

In an April 2009 statement in support of her claim, she stated that she had a medical examination in connection with attempting to gain employment with the United States Postal Service (USPS).  She indicated that she was not offered a job at USPS.  During a March 2010 Board hearing for the Veteran's increased rating claim for her right leg disability, she testified that she attempted to get a job with the USPS as a custodian.  USPS staff were concerned she would not be able to perform the duties required because she was on many medications, including for medication for pain.  She stated that she was evaluated by a physician associated with the USPS regarding her ability to perform the duties necessary for the work.  She testified that the doctor did not approve her for the position and she was not hired.  She made similar contentions in June 2010, which were noted in a report of general information form.  VA attempted to associate this medical evaluation with the claims file, but a June 2010 reply from USPS indicated that her records were destroyed in July 2009 because USPS routinely destroys records of individuals not hired after two years.  

The Veteran also testified during the March 2010 hearing that she also worked at Walmart for approximately one week but could not continue to work there because she had shooting pain in her back and knees.  She stated that after that job, she could not find any job in her career field.  

In an August 2008 telephone conversation between the Veteran's VA social worker and a community support individual, the social worker indicated that the Veteran would not be able to work as she cannot get along with people due to her bipolar and depression disorders.  

A September 2009 VA social worker's note showed that the Veteran expressed frustration with the VA Vocational Rehabilitation staff because they told her that she was able to perform data entry.  She contended that her medications caused her to fall asleep when she looked at a computer screen; however, she did not indicate which medication had the effect of making her fall asleep.  A February 2010 VA social worker's note shows that the Veteran believed that VA Vocational Rehabilitation staff did not want to work with her due to her race.  On the other hand, in a March 2010 VA mental health treatment plan note, a VA medical professional stated that she had not successfully worked with VA Vocational Rehabilitation staff due to extreme paranoia and exceptionally poor insight.  

In June 2014, the Veteran submitted a statement in support of her claim that discussed the current symptoms of her service-connected disabilities and their impact on her ability to work.  However, this statement only discussed her symptoms for the previous six months, i.e., since December 2013.  As this statement does not discuss her employability and disability symptoms during the time period on appeal, i.e., between May 2008 and October 2010, the Board does not find it probative in determining whether she is entitled to a TDIU on an extraschedular basis for the period on appeal.  

Additionally, the medical evidence of record indicates that her unemployability during the time on appeal was not solely due to her service-connected disabilities.  For example, a July 2007 SSA medical evaluation showed that she had degenerative joint disease (DJD) in her right knee, which mildly impacted her ability to perform activities of daily living such as chores and recreation, and prevented her from performing sports.  Likewise, a January 2008 VA examination for her right knee noted that her knee symptoms had a significant effect on her occupation, which included decreased concentration and mobility, problems with lifting and carrying, lack of stamina, weakness, or fatigue and pain.  The Board notes that this examiner did not conclude that the Veteran was precluded from securing or following gainful employment.  

In a June 2008 VA psychiatry consultation, the Veteran stated that she was fired from her job because her former employer was racially biased and fired her without a cause.  She was a night auditor at a hotel.  The medical professional noted that she had not started looking for alternative jobs.  A VA primary care outpatient note from the same day indicated that she was fired from her job because she was sleeping during her shift.  The medical professional noted that she felt that she was discriminated against because of her race and size.  The record indicates that the Veteran was categorized as morbidly obese during this time frame.  

In an October 2010 VA mental health outpatient note, the Veteran stated that she wanted to continue pursuing her SSA benefits, but that she would like to finish out her career in a government capacity.  She stated that she had close to 30 years of experience in the IT field.  A January 2009 VA social worker's note showed that the Veteran had a history of being homeless since January 2008 and that she received unemployment income and food stamps every month.  In February 2009, the Veteran told a VA social worker that she had worked in a hotel as a night auditor but that she was currently unemployed.  She stated that she began to have seizures on the job and could not maintain it.  The social worker noted that she was homeless with no income.  

A June 2009 VA examination for the Veteran's asthma disability noted that she was attempting to get disability benefits from SSA due to mental and psychical issues with her legs and ankles.  The examiner noted that she last worked in 2002 and that her profession was in the IT field.  The examiner also noted that her asthma mildly impacted her ability to perform chores and recreation, moderately impacted her ability to exercise, and severely impacted her ability to participate in sports; however, her asthma did not have an impact on her shopping, travelling, feeding, bathing, dressing, toileting, or grooming activities.  

In a July 2009 social worker's outpatient note, the Veteran was noted to have filed for benefits at several agencies, such as the SSA, and that these agencies had refused to provide her with financial assistance because she did not meet the criteria for their programs.  She blamed her inability to find employment on the State of Nebraska, who was a previous employer, because the State did not give her a good reference.  The social worker stated that it seemed that she lacked motivation to look for work, or she believed that she was too disabled to work.  The social worker noted that she likes people to believing that she is helpless.  

In an August 2009 VA examination report for the Veteran's ankles, she reported that she was unemployed since 2008 and that she was unable to find a job.  The examiner noted that she was fired from her previous job because she was reported to be sleeping on the job.  This examiner did not discuss what impact the Veteran's service-connected disabilities had on her ability to work.  In a similar VA examination for her sleep disorder claim in April 2010, the examiner discussed her long career, including working 11 years for the State.  She indicated to the examiner that her current unemployment was due to her bipolar disorder.  A July 2010 VA examination for her right knee instability claim showed that she reported that she had not worked since 2007 due to multiple medical problems.  

In light of the aforementioned evidence, the Board finds that the Veteran's service-connected right leg and asthma disabilities did not prevent her from securing or following gainful employment prior to October 5, 2010.  The Board acknowledges that the Veteran was unemployed during the appeal period; however, there is no indication in the record that she was unemployed solely due to her service-connected disabilities.  In fact, the record demonstrated on several occasions, including in numerous VA examination reports, that her lack of a job was due to bipolar disorder, which is not service connected.  Moreover, her SSA adjudication records show that she did not receive benefits because the SSA determined that she was capable of employment as a ticket seller, an order caller, a mail clerk, a charge-account clerk, an addresser, and a tube operator.  The SSA considered all of her medical disorders, whether or not they were service connected, in concluding that she was capable of employment.  

The record shows that she finished four years of college and that she has had a long career in the IT field.  In fact, on one occasion, she described working in this field for over 30 years.  The claims file does not include any medical evidence indicating that she was unable to secure or follow gainful employment due solely to her right leg disability, asthma disability, or a combination of both.  The lay evidence in the claims file indicates that she was unemployed between May 9, 2008 and October 4, 2010 due to additional medical disorders that are not service connected.  While she testified during the March 2010 hearing that she could not work at Walmart longer than a week due to back pain and knee pain, her back pain is not due to a service connected disability.  Furthermore, the record does not show that she could not perform job duties in a more sedentary environment during this time frame.  

Therefore, as the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities prior to October 5, 2010, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2011, prior to the initial adjudications of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  The Board finds that VA has satisfied its duty to assist by acquiring SSA records and records of VA treatment for the applicable appeal period. 

The duty to assist was further satisfied by multiple VA examinations, during which the examiners conducted physical examinations of the Veteran, took down and reviewed the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's work history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the matter on appeal in February 2014 for additional development, including asking the Veteran to identify any pertinent records or information for her TDIU claim, adjudicating her claim, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA mailed a letter in March 2014 requesting that she identify any pertinent information, adjudicated her claim, and issued SSOCs in April 2014 and June 2014.  The Board acknowledges the February 2016 contentions of the Veteran's representative that the June 2014 SSOC did not adequately discuss her SSA records and did not provide sufficient reasons for not referring her claim to the Director of the Compensation and Pension Service for adjudication.  However, the Board has addressed above the reasons why the Veteran's TDIU claim was not referred to the Director of the Compensation and Pension Service.  Moreover, regardless of the determination reached by the RO on this claim, the Board has conducted a de novo review of the evidence, that is, evaluated the evidence anew, and it has provided reasons and bases for its findings and conclusions.  Therefore, the Board finds that there has been substantial compliance with its February 2014 remand directives and that it has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to a TDIU due to service-connected disabilities prior to October 5, 2010 is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


